Order entered March 12, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-12-01208-CR
                                     No. 05-12-01209-CR
                                     No. 05-12-01210-CR

                             ALTON LEE JEWEL BRYANT, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F12-51396-U, F12-51397-U, F12-51398-U

                                          ORDER
        The Court REINSTATES the appeals.

        On March 5, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On March 6, 2013, we received appellant’s briefs, together with an

extension motion. Therefore, in the interest of expediting the appeals, we VACATE the March

5, 2013 order requiring findings.

        We GRANT the March 6, 2013 extension motion and ORDER appellant’s briefs filed as

of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE